Citation Nr: 1020353	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $59,588.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from April 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2009 decision by the Committee 
on Waivers and Compromises of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran lives in Florida, and the St. Petersburg, 
Florida, RO will have jurisdiction of this matter for the 
purpose of the development requested herein.

The appeal was previously before the Board in September 2009 
when it was remanded in order to schedule the Veteran for a 
hearing.  This was not completely accomplished.  The appeal 
has now been returned to the Board.

The appeal is REMANDED to the St. Petersburg, Florida, RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

In a July 2009 Statement in Support of Claim, the Veteran 
indicated that he desired a hearing before the Board at the 
RO.  Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  

This matter was previously remanded by the Board in order to 
schedule the Veteran for a hearing before a Veterans Law 
Judge at the RO in September 2009.  Although the Veteran was 
notified by letter in October 2009 and April 2010 that his 
appeal would be placed on the docket of the Travel Section of 
the Board, there is no indication that a hearing was ever 
scheduled.  This was from the Philadelphia RO that made the 
decision, not the RO that otherwise controls the claims 
folder.  There is also no indication that these letters were 
undeliverable, or that the Veteran has had a change of 
address subsequent to his July 2009 hearing request.  
Therefore, this matter must be returned to the St. 
Petersburg, Florida, RO in order to schedule the Veteran for 
the requested hearing.  

It is noted that the last letter sent to the Veteran from the 
RO, on another matter, went to his address of record, and was 
returned as undeliverable.  A letter sent to the Veteran from 
the Board, however, has not, as of yet, been returned.  An 
initial attempt to determine the correct address for the 
Veteran should be undertaken prior to any scheduling letter 
being sent.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake efforts, 
through his representative and any 
other appropriate action, to ascertain 
the Veteran's correct mailing address.

2.  Once an address is verified, 
schedule the Veteran for a hearing 
before a Veterans Law Judge at the RO.  
Notify the Veteran and his 
representative of the date and time to 
report.  If the Veteran no longer 
desires a hearing, he should notify 
the RO win writing.  The case should 
then be returned to the Board in 
accordance with applicable procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


